Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-6 and 12-14 are pending in this application.
Information Disclosure Statement
	Applicant has not filed an IDS with this application. Examiner suggests filing an IDS.
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-14 (including claims dependent thereon and claims that relate back to claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recite “and/or comprising the compound of Formula I, and/or a composition comprising Formula I.” The claim is a method claim comprising the claimed compound and a pharmaceutically acceptable salt. It is not understood if Applicant is trying to claim a compound and composition despite claiming a method.  This is not acceptable US practice. If applicant is claiming compound and composition, then these should be separate claims. Correction is required.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 (including claims dependent thereon and) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 12-14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.   The claims are directed to a kit comprising the claimed compound and pharmaceutically acceptable salt.  The claims are rejected for lack of enablement because there is an insufficient teaching of how to use the claimed kit comprising the claimed compound and pharmaceutically acceptable salt as claimed.  The phrase “compound and pharmaceutically acceptable salt” specify that at least some therapeutic benefit arise from some property of the composition.  Intended use claims do not have patentability weight.  A pill, for example is a pill no matter what it is used for, and thus, intended use are not consider patentable.  Therefore, Applicant has not taught how to use the compounds of the invention to therapeutic effect for any condition.
Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-6 and 12-14 (including claims dependent thereon and claims that relate back to independent claim 1) are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for specific compounds disclosed in the specification, does not reasonably provide enablement for solvates and esters of those compounds and composition containing same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
The claims are rejected because the claims recite specific compounds and solvates and esters of said compounds.  However, the specification fails to teach the preparation or identity of solvates and esters.  Therefore, the specification is not adequately enabled for making and/or using solvates and esters.
Identifying solvates and esters requires knowledge of in vivo regeneration pathways of instant compounds and short of extensive experimentation, would be the skilled artisan would need much more data to determine prodrugs of the instant compounds and compositions. 
Applicants have not provided any clear guidance that would provide solvates and esters of the instant compounds that will regenerate in vivo to the instant compounds by one or more biological processes or methods for preparing prodrugs.  It is not the norm in vivo.    
For rejections under 35 U.S.C. 112, first paragraph, the following factors must be considered (In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988)):
            1) Nature of invention.
            2) State of prior art.
            3) Quantity of experimentation needed            
 4) Level of predictability in the art.
            5) Amount of direction and guidance provided by the inventor.
            6) Existence of working examples.
            7) Breadth of claims.
            8) Level of ordinary skill in the art. 
            
Nature of the invention          
          The nature of the invention is the preparation of compounds and compositions under the genus of a structural formula.   As stated, however, solvates and esters are also intended.   The nature of it is not set forth nor is the manner in which the solvates and esters are to be prepared or the core compounds modified. 
State of the prior art
The state of the prior art is that solvates and esters are known in the pharmaceutical industry.  Solvates and esters in related compounds are not modified.
 Quantity of experimentation needed 
The quantity of experimentation needed is undue.  The skilled artisan would need 
Level of predictability in the art
The art pertaining to the preparation and use of the compounds is high as solvates and esters are compound specific and not all prodrugs, hydrates, solvates and N-oxides and esters have the ability to regenerate in vivo.  (See “Wolff, M.E., “Burger’s Medicinal Chemistry”, pp. 975-977, and Banker et al., “Modern Pharmaceuticals”, p. 596).     

Amount of direction and guidance provided by the inventor
There is no guidance provided as all the examples in the specification are drawn to the preparation of compounds disclosed in the specification and not to solvates and esters.  The lack of guidance to prepare any solvates and esters is not provided by the inventor.

Existence of working examples
	As discussed above, working examples are drawn to the preparation of compounds disclosed in the specification and not to solvates and esters.  The lack of guidance to prepare any solvates, N oxides and hydrates is telling.  There is no direction or guidance provided by Applicant to prepare solvates and esters of the instant invention. 

Breadth of claims
	 The breath of the recited compounds and compositions in the claims includes solvates and esters for which there have been provided no specific examples or 
Level of ordinary skill in the art
The level of ordinary skill in the art is high due to the unpredictability in the chemical art. 
Hence, as discussed above, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation to test which solvates and esters can be used in the instant claim, with no assurance of success.   Therefore, applicant must show that the specification teach the preparation of solvates and esters, or limit the claims accordingly.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-6 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “treating”, does not reasonably provide enablement for “preventing” or “ameliorate” or “prophylaxis”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Applicant is entitled to treatment or treating, not “prevention” or “prophylaxis”.
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating and preventing cancer by administering to a patient in need of such treatment a therapeutically effective amount of the compound claim.  Applicant failed to exactly defined how to prevent these diseases.  Additionally, it is clear that Applicant has not limited his definition of prevention to one particular disease.  Thus, claim is extremely broad.
The nature of the invention
Currently, there are no known agents with the therapeutic efficacy to prevent cancer.  The art does not disclose an active agent or combination of active agents, which is recognized as prevention for the conditions cited supra.  The prior art does not teach or disclose a treatment modality wherein healthy subjects are treated with an active agent or agents and there is no evidence that none of the associated symptoms 
The level of predictability in the art
Since the art does not disclose any therapeutic preventative agents, the skilled artisan would not predict, in the absence of proof to the contrary, that the active agent(s) instantly claimed are efficacious in preventing the conditions as broadly claimed.  The assertion of a broad application, as set forth in the instant method claims, necessarily requires evidence to support Applicant’s asserted methods.  The Examiner notes there are no known agents recognized as preventative agents, and one of skill in this art could not predict, from the evidence of record, that the active agents asserted to be useful in the instantly claimed method, can indeed prevent these disorders.
The amount of direction provided by the inventor
	The Examiner notes, there is not seen sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to same in the prior art to provide the skilled artisan with sufficient guidance to practice the instant preventative method.  Prevention is seen to encompass administering the active agent to a subject in need, and noting the fact that symptoms of conditions such as these disorders never manifest themselves.  The data and evidence provided in the instant disclosure leads the examiner to doubt the objective truth of assertions of prevention of any of the conditions.

The existence of working examples
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of prevention.  There is not seen sufficient working examples or data from 
The level of one of ordinary skill
	The ordinary skill artisan would not be able to practice the claimed invention of preventing these disorders with the current disclosure.
The quantity of experimentation
	A great deal of experimentation is required.  In lieu of the fact that no animal models exists which can reasonably suggest successful prevention of these disorders, it may be necessary for an ordinary skilled artisan to have clinical data in order to practice the claimed invention.  
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the prevention of cancer.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-6 are directed to a method of treating cancer.  The term cancer is interpreted to include any and all forms of cancer.  In light of this, it can be asserted that in spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer because it is not a simple disease, nor is it even a single disease, but a complex of a multitude of different 
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating various cancers by administering to a patient in need of such treatment a therapeutically effective amount of compound of formula I. Thus, the claims are extremely broad.
The nature of the invention
The nature of the invention is the treatment of various cancer through the use of the claimed compound and derivatives thereof.  Currently, there are no known agents that treat cancers all inclusively. (See Pinedo et al. pages 1-2).
The level of predictability in the art
The treatment of cancer is highly unpredictable due to the differing forms of cancerous cells, their location, their potential for metastases, the fact that cancer therapeutics is palliative rather than curative and that cancer treatment readily harms normal tissues. (See McMahon, page 5, col. 2).  
The amount of direction provided by the inventor.
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of cancer claimed. Further, the applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.
The existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating cancer.  	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or 
The level of one of ordinary skill.
	The level of skill is that of one with a doctoral understanding of cancer therapeutics. 
The quantity of experimentation.
	A great deal of experimentation is required.  In order for there to be a method of treating cancer generally, as claimed by the applicant, it would be necessary to show that a vast range of different types of cancers can be treated that have differing cell types, locations and potentials for metastases. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of cancer with the claimed compound individually or in combination with other therapeutic agents.
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of various cancers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory et al. (WO2013/093493).
This reference discloses methods for treating cancer, antitumor activity and cancer cell lines by the compounds and compositions of Applicant’s formula (I) on pages 1-4, 9-10, 13-15, and 34. (See Abstract and Examples).  These methods read on the instant claim.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gregory et al. (WO2013/093493).
Applicants claim methods for treating cancer with the following rapamycin compound of formula (I):

    PNG
    media_image1.png
    298
    277
    media_image1.png
    Greyscale

wherein all the variables are defined in the claim.  
This reference discloses a generic group of rapamycin compounds exhibiting antitumor activity for cancer and cell lines and for treating cancer, which embraces Applicants’ claimed compounds and methods.  The claims differ from the reference by reciting specific species and a more limited genus than the reference and treating various cancer.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus. Further, based on the teaching of Gregory, it would have been obvious to one of ordinary skilled in the art to in vitro antitumor activity for the compound toward inhibiting the growth of glioblastoma cancer cell lines and prostate cancer cell lines.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
	Claims 1-6 and 12-14 are pending.  Claims 1-6 and 12-14 are rejected.  No claims are allowed.
Applicant has not filed an IDS with this application. Examiner suggests filing an IDS.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624